DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1-4, amended on 12/23/2020, are acknowledged by the examiner. 

Response to Arguments 
Regarding the USC. 103 rejection, presented arguments with respect to claims 1, 3, 4, and their dependent claims have been fully considered, but they are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. 
Regarding the USC. 112(b) rejection, the Applicant amended the claims and indicated that the block size is defined.  However, neither paragraphs [0090-0091], [0109], and [0173] nor the claims indicate what a first size.  As a result, the USC. 112(b) rejection is maintained.  

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amended claims 1 and 3-4 recite the limitations "in a case that the coding block size is equal to a first size" and “in a case that the coding block size is greater than the first size”. It is noted that these claims recite multiple block sizes that include a 4x4 size, an 8x8 size, a 16x16 size, a 32x32 size, and a 64x64 size. However neither the claims nor the specification defines what is the size of the first size.  Since the size of the first size is not defined, it is not clear to readers how to compare the coding bock size with it. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US Patent Application Publication 2011/0096826 A1), (“Han”), in view of Marpe et al. (US Patent Application Publication 2005/0123207 A1), (“Marpe”), in view of Otsuka et al. (US Patent 7,898,445 B2), (“Otsuka”).
Regarding claim 1, Han meets the claim limitations as follow. 
An image decoding device ((i.e. a video decoding apparatus) [Han: para. 0024]; (i.e. decoder) [Han: para. 0024]) for decoding encoded image data ((i.e. the image data decoder 230 may decode the encoded image) [Han: para. 0106]), the image decoding device ((i.e. a video decoding apparatus) [Han: para. 0024]; (i.e. decoder) [Han: para. 0024]) comprising: a PU information decoding circuitry (i.e. the image data decoder) [Han: para. 0106] that decodes a partition type information ((i.e. the image data decoder 230 may decode the encoded image data based on the extracted information about the partition type) [Han: para. 0106]; (i.e.  determines a partition type in a prediction unit) [Han: para. 0085]), specifying a partitioning pattern of a current coding unit (((i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]; (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145])), by using a coding block size (i.e. a coding unit of 16x16 may be split into partitions of 16x16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114], wherein the coding block size is defined by using a split coding unit flag ((i.e. split information (TU size flag)) [Han: para. 0178]; (i.e. information may include split information about a coding unit, information about a partition type, information about a prediction mode, and information about a size of a transformation unit) [Han: para. 0167] specifying whether a coding tree block is split into coding blocks (i.e. Split information may be used to indicate a change of a depth. The split information indicates whether a coding unit of a current depth is split into coding units of a lower depth) [Han: para. 0149] with half horizontal and vertical size ((i.e. If split information of the transformation unit is 1, the transformation units may be obtained by splitting the current coding unit. Also, if a partition type of the current coding unit having the size of 2N x2N is a symmetrical partition type, a size of a transformation unit may be NxN) [Han: para. 0172]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit. For example, a current coding unit CU 0 having a size of 2N x2N may be split into any one of a partition 802 having a size of 2Nx2N, a partition 804 having a size of 2NxN, a partition 806 having a size of Nx2N, and a partition 808 having a size of NxN) [Han: para. 0145]) and that derives a partition type from a partition type information (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]; and a decoding circuitry (i.e. The video decoding apparatus) [Han: para. 0278]; (i.e. the image data decoder) [Han: para. 0109]; (i.e. An arithmetic processor) [Han: para. 0235]) that decodes ((i.e. the image data decoder 230 may decode the encoded image) [Han: para. 0106]; (i.e. decoding according to context-based adaptive binary arithmetic coding) [Han: para. 0015]) each of binary values ((i.e. decoding according to context-based adaptive binary arithmetic coding) [Han: para. 0015]; (i.e. flag may be 0 or 1) [Han: para. 0184]) in a binary sequence ((i.e. flag is not limited to 1 bit) [Han: para. 0180]; (i.e. An arithmetic processor may perform independent parsing or independent decoding according to data units) [Han: para. 0235]; (i.e. entropy decoding according to context-based adaptive binary arithmetic coding) [Han: para. 0015]; (i.e. The video decoding apparatus 1500 may extract the use_independent_cu_decode_flag and the use_independent_cu_parse_flag by reading the sequence parameter set 2200, and determine whether to perform independent parsing or independent decoding in the coding unit level in a corresponding sequence) [Han: para. 0278]; (i.e. encoding information from the bitstream) [Han: para. 0294]; (i.e. flag may be 0 or 1) [Han: para. 0184]) for the partition type information ((i.e. The image data decoder 230 may determine at least one coded depth of a current maximum coding unit by using split information according to depths. If the split information indicates that image data is no longer split in the current depth, the current depth is a coded depth. Accordingly, the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109; Fig. 8 - Fig. 10]; (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145]) by switching an arithmetic decoding process that uses contexts ((i.e. entropy decoding according to context based adaptive binary arithmetic coding (CABAC)) [Han: para. 0015]; (i.e. The coding unit determiner 1420 may perform entropy encoding according to context-based adaptive binary arithmetic coding (CABAC) using context information of nearby information of a coding unit) [Han: para. 0218]) and a bypass decoding process that does not use contexts ((i.e. When the decoder 1530 performs independent entropy decoding according to CABAC in the coding unit level, context information of an adjacent coding unit may not be referenced by the current coding unit, if the current nearby information of the current coding unit may not be referenced) [Han: para. 0244]; (i.e. arithmetic processors capable of performing independent encoding on coding units exist) [Han: para. 0227]) based on a position of the binary values in a binary sequence corresponding to the partition type information ((i.e. the image data decoder 230 may decode the encoded image data based on the extracted information about the partition type) [Han: para. 0106]; (i.e.  determines a partition type in a prediction unit) [Han: para. 0085]), wherein:
in a case that the coding block size is equal to an 8x8 size (i.e. a coding unit of 8x8) [Han: para. 0114], the partition type for an intra mode (i.e. an intra mode with respect to the image data in the spatial domain) [Han: para. 0124] is comprised of a 2Nx2N type and a NxN type (i.e. a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114 – Notes: 2Nx2N = 2*4x2*4, and NxN = 4x4], in a case that the coding block size is equal to an 8x8 size (i.e. a coding unit of 16x16 may be split into partitions of 16x16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114], the partition type for an inter mode comprised of a 2Nx2N type, a 2NxN type and a Nx2N type ((i.e. an inter mode may be performed on the partitions having the sizes of 2N_0x2N_0, N_0x2N_0, 2N_0xN_0, and N_0xN_0) [Han: para. 0151; Table 1]; (i.e. a coding unit of 16x16 may be split into partitions of 16x 16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114]; (i.e. the partitions of the prediction unit 910 may include asymmetrical partitions) [Han: para. 0079]; (i.e. partitions obtained by asymmetrically splitting the height or width of the prediction unit (such as 1:n or n:1), partitions that are obtained by geometrically splitting the prediction unit, and partitions having arbitrary shapes) [Han: para. 0079]), in a case that the coding block size is equal to a 64x64 size, a 32x32 size or a16x16 size (i.e. A coding unit of 64x64 may be split into partitions of 64x64, 64x32, 32x64, or 32x32, and a coding unit of 32x32 may be split into partitions of 32x32, 32x16, 16x32, or 16x16) [Han: para. 0114], the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type, a Nx2N type (i.e. A coding unit of 64x64 may be split into partitions of 64x64, 64x32, 32x64, or 32x32, and a coding unit of 32x32 may be split into partitions of 32x32, 32x16, 16x32, or 16x16, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4 ) [Han: para. 0114] and asymmetric partition types including a 2NxnU type, a 2NxnD type, a nLx2N type and a nRx2N type (i.e. asymmetrical partition types having sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N, which are obtained by asymmetrically splitting the height or the width of the prediction unit) [Han: para. 0171],  
in a case that the coding block size is equal to a first size (i.e. coding units having sizes , one binary value (i.e. flag may be 0 or 1) [Han: para. 0184] in the binary sequence (i.e. flag is not limited to 1 bit) [Han: para. 0180] corresponding to the partition type information (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103] is decoded by using the arithmetic decoding process (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109] that uses a first context (i.e. to context-based adaptive binary arithmetic coding (CABAC) using context information of nearby information of a coding unit) [Han: para. 0218], and in a case that the coding block size is greater than the first size (i.e. a coding unit having a size of, for example, 32x32, 64x64, 128x128, 256x256, or the like, which is larger than a related art macroblock having a size of 8x8 or 16x16) [Han: para. 0226], one binary value (i.e. flag may be 0 or 1) [Han: para. 0184] in the binary sequence (i.e. flag is not limited to 1 bit) [Han: para. 0180] corresponding to the partition type information (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103] is decoded by using the arithmetic decoding process (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109] that uses a second context ((i.e. context information of an adjacent coding unit may not be referenced by the current coding unit ) [Han: para. 0244]; (i.e. Transformation or inverse transformation is performed on image data of the coding unit 1052 in the transformation units 1070 in a data unit that is smaller than the coding unit 1052. Also, the coding units 1014, 1016, 1022, 1032, 1048, 1050, and 1052 of the transformation units 1070 are different from those of the prediction units 1060 in terms of sizes and shapes) [Han: para. 0166]; (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145]; (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]).  
Han does not explicitly disclose the following claim limitations (Emphasis Added).
An image decoding device for decoding encoded image data, the image decoding device comprising: a PU information decoding circuitry that decodes a partition type information, specifying a partitioning pattern of a current coding unit, by using a coding block size, wherein the coding block size is defined by using a split coding unit flag specifying whether a coding tree block is split into coding blocks with half horizontal and vertical size and that derives a partition type from a partition type information specifying a partitioning pattern of a current coding unit; anda decoding circuitry that decodes each of binary values by switching using an arithmetic decoding process that uses contexts and a bypass decoding process that does not use contexts based on a position of the binary values in a binary sequence corresponding to the partition type information, wherein:
in a case that the coding block size is equal to an 8x8 size, the partition type for an intra mode is comprised of a 2Nx2N type and a NxN type,  in a case that the coding block size is equal to an 8x8 size, the partition type for an inter mode comprised of a 2Nx2N type, a 2NxN type and a Nx2N type, in a case that the coding block size is equal to a 64x64 size, a 32x32 size or a16x16 size, the partition type for the inter mode comprised of a 2Nx2N type, a 2NxN type, a Nx2N type and asymmetric partition types including a 2NxnU type, a 2NxnD type, a nLx2N type and a nRx2N type,  in a case that the coding block size is equal to a first size, one binary value in the binary sequence corresponding to the partition type information is decoded by using the arithmetic decoding process that uses a first context, and in a case that the coding block size is greater than the first size, one binary value in the binary sequence corresponding to the partition type information is decoded by using the arithmetic decoding process that uses a second context.  
However, in the same field of endeavor Marpe further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. the context modeler 112 drives the arithmetical coding stage 100c to generate a sequence of bits as a coded representation of the bins input in context modeller 112 by switch 113 according to the switched bit value probability distribution estimations as indicated by the context modeller 112) [Marpe: para. 0057]; (i.e. a bin string is a sequence of bins or binary decisions) [Marpe: para. 0051]) and a bypass decoding process that does not use contexts ((i.e. the context modeler 112 drives the arithmetical coding stage 100c to generate a sequence of bits as a coded representation of the bins input in context modeller 112 by switch 113 according to the switched bit value probability distribution estimations as indicated by the context modeller 112) [Marpe: para. 0057]; (i.e. a bin string is a sequence of bins or binary decisions) [Marpe: para. 0051]; (i.e. The function of switch 113 is to pass the bits or bins of the bin sequence at binarization stage output 108 to either the context modeller 112 or to a bypass coding input terminal 116 of stage 100c, thereby bypassing context modeller 112) [Marpe: para. 0054]; (i.e. A bypass branch is provided, which includes an arithmetic encoder, which is also called the bypass coding engine. The bypass coding engine is operative to arithmetically encode the input bin values. Contrary to the regular coding engine, the bypass coding engine is not an adaptive coding engine but works preferably with a fixed probability model without any context adaption. A selection of the two branches can be obtained by means of switches. The binarizer device is operative to binarize non-binary valued syntax elements for obtaining a bin string, i.e., a string of binary values. In case the syntax element is already a binary value syntax element, the binarizer is bypassed) [Marpe: para. 0154], 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Han with Marpe to include a bypass mode and to code at least two bits as a binary sequence that indicate the partition type and the position relation between the nearby partitions.  

Han and Marpe however do not explicitly disclose the following claim limitations (Emphasis Added).
a decoding circuitry that decodes each of binary values by switching using an arithmetic decoding process that uses contexts and a bypass decoding process that does not use contexts based on a position of the binary values in a binary sequence corresponding to the partition type information,
However, in the same field of endeavor Otsuka further discloses the deficient claim limitation as follows:
a decoding circuitry that decodes each of binary values by switching using an arithmetic decoding process that uses contexts and a bypass decoding process that does not use contexts based on a position of the binary values in a binary sequence (i.e. In cases where the symbol data position representing value binIdx is not greater than 14, which are indicated by a thick frame in FIG. 7, the normal arithmetic coding mode is selected. On the other hand, in cases where the symbol data position representing value binIdx is not less than 15, the bypass arithmetic coding mode is selected) [Otsuka: col. 4, line 51-56] 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Han and Marpe with Otsuka to use a normal context mode when the binIdx is within a certain range, such as from 1-14, and switches to the bypass mode when the binIdx is far away since the binary value in this case is not relevant with the context mode.  
Therefore, the combination of Han and Marpe with Otsuka will enable the system to perform a fast arithmetic encoding/decoding and also improves the efficiency of the video compression [Otsuka: col. 4, line 1-14; -1251-64; Figs. 7, 9].

Regarding claim 2, Han, Marpe, and Otsuka meets the claim limitations as set forth in claim 1. 
Han further meets the claim limitations as follow.
The image decoding device of claim 1 ((i.e. a video decoding apparatus) [Han: para. 0024]; (i.e. decoder) [Han: para. 0024]), wherein a first binary value of the binary values (i.e. flag may be 0 or 1) [Han: para. 0184]  indicates whether or not the asymmetric partition types is applied ((i.e. the partitions of the prediction unit 910 may include asymmetrical partitions) [Han: para. 0079; Table 1]; (i.e. if a partition type of the current coding unit having the size of 2N x2N is a symmetrical partition type, a size of a transformation unit may be NxN, and ifthe partition type of the current coding unit is an asymmetrical partition type, the size of the transformation unit may be N/2xN/2) [Han: para. 0172]; (i.e. The information about the partition type may indicate symmetrical partition types having sizes of 2Nx2N, 2NxN, Nx2N, and NxN, which are obtained by symmetrically splitting a height or a width of a prediction unit, and asymmetrical partition types having sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N, which are obtained by asymmetrically splitting the height or the width of the prediction unit, which are obtained by asymmetrically splitting the height or the width of the prediction unit. The asymmetrical partition types having the sizes of 2NxnU and 2NxnD may be respectively obtained by splitting the height of the prediction unit in ratios of 1:3 and 3: 1, and the asymmetrical partition types having the sizes of nLx2N and nRx2N may be respectively obtained by splitting the width of the prediction unit in ratios of 1 :3 and 3: 1) [Han: para. 0171]; (i.e. partitions obtained by asymmetrically splitting the height or width of the prediction unit (such as l:n or n: 1), partitions that are obtained by geometrically splitting the prediction unit, and partitions having arbitrary shapes) [Han: para. 0079]), and a second binary of the binary values (i.e. flag may be 0 or 1) [Han: para. 0184] indicates a positional relationship ((i.e. information indicating the target data unit of the partial region decoding into the bitstream) [Han: para. 0225]; (i.e. Also, a coded depth of the image data of the maximum coding unit may be different according to locations since the image data is hierarchically split according to depths, and thus information about the coded depth and the encoding mode may be set for the image data) [Han: para. 0093]; (i.e. asymmetrical partition types having sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N, which are obtained by asymmetrically splitting the height or the width of the prediction unit) [Han: para. 0171])  between a smaller partition and a larger partition ((i.e. Coding units according to a tree structure in a maximum coding unit and a method of determining a partition) [Han: para. 0086]; (i.e. decodes an image according to coding units having sizes smaller than or equal to a maximum coding unit for each maximum coding unit) [Han: para. 0141]; (i.e. coding units having a recursive tree structure may be obtained. Encoding information may include split information about a coding unit, information about a partition type, information about a prediction mode, and information about a size) [Han: para. 0167]; (i.e. asymmetrical partition types having sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N, which are obtained by asymmetrically splitting the height or the width of the prediction unit) [Han: para. 0171]; (i.e. A coding unit of 64x64 may be split into partitions of 64x64, 64x32, 32x64, or 32x32, and a coding unit of 32x32 may be split into partitions of 32x32, 32x16, 16x32, or 16x16, a coding unit of 16x16 may be split into partitions of 16x 16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4.) [Han: para. 0114]; (i.e. For example, referring to FIG. 28, a boundary 2525 between an upper coding unit (CUa) 2520 and a current coding unit (CU current) 2510, and a boundary 2535 between a left coding unit Cub 2530 and the CUcurrent 2510 may be referred to so as to perform entropy encoding on the CUcurrent 2510 according to sequential encoding in the coding unit level) [Han: para. 0308; Fig. 13])  of the asymmetric partition ((i.e. the partitions of the prediction unit 910 may include asymmetrical partitions) [Han: para. 0079]; (i.e. asymmetrical partition types having sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N, which are obtained by asymmetrically splitting the height or the width of the prediction unit) [Han: para. 0171]; (i.e. partitions obtained by asymmetrically splitting the height or width of the prediction unit (such as l:n or n: 1), partitions that are obtained by geometrically splitting the prediction unit, and partitions having arbitrary shapes) [Han: para. 0079]).
Regarding claim 3, Han meets the claim limitations as follow. 
An image encoding device (i.e. a video encoding apparatus) [Han: para. 0025; Fig. 1] for encoding encoded image data ((i.e. the video encoding apparatus 100 may select a coding unit for encoding the image data and a data unit different from the coding unit so as to perform the prediction encoding on the image data in the coding unit) [Han: para. 0076]; (i.e. encoding information from the bitstream) [Han: para. 0294]), the image encoding device (i.e. a video encoding apparatus) [Han: para. 0025; Fig. 1] comprising: a PU information encoding circuitry (i.e. an encoder) [Han: para. 0104] that encodes a partition type information ((i.e. Referring to FIG. 8, an output unit 130 of a video encoding apparatus 100 according to an exemplary embodiment may encode and transmit information 800 about a partition type, information 810 about a prediction mode, and information 820 about a size of a transformation unit for each coding unit corresponding to a coded depth, as information about an encoding mode) [Han: para. 0144; Fig. 8]; (i.e.  determines a partition type in a prediction unit) [Han: para. 0085]), specifying a partitioning pattern of a current coding unit (((i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]; (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145])), by using a coding block size (i.e. a coding unit of 16x16 may be split into partitions of 16x16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114], wherein the coding block size is defined by using a split coding unit flag ((i.e. split information (TU size flag)) [Han: para. 0178]; (i.e. information may include split information about a coding unit, information about a partition type, information about a prediction mode, and information about a size of a transformation unit) [Han: para. 0167] specifying whether a coding tree block is split into coding blocks (i.e. Split information may be used to indicate a change of a depth. The split information indicates whether a coding unit of a current depth is split into coding units of a lower depth) [Han: para. 0149] with half horizontal and vertical size ((i.e. If split information of the transformation unit is 1, the transformation units may be obtained by splitting the current coding unit. Also, if a partition type of the current coding unit having the size of 2N x2N is a symmetrical partition type, a size of a transformation unit may be NxN) [Han: para. 0172]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit. For example, a current coding unit CU 0 having a size of 2N x2N may be split into any one of a partition 802 having a size of 2Nx2N, a partition 804 having a size of 2NxN, a partition 806 having a size of Nx2N, and a partition 808 having a size of NxN) [Han: para. 0145]) and derives a partition type from a partition type information ((i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145]; (i.e. encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]; a encoding circuitry (i.e. The video encoding apparatus) [Han: para. 0104]; (i.e. An arithmetic processor) [Han: para. 0235]) that encodes ((i.e. performs encoding) [Han: para. 0137]; (i.e. to perform entropy encoding on the CUcurrent 2510 according to sequential encoding in the coding unit level) [Han: para. 0308; Fig. 28]; (i.e. the encoded image) [Han: para. 0106]) each of binary values ((i.e. The coding unit determiner 1420 may perform entropy encoding according to context-based adaptive binary arithmetic coding (CABAC) using context information of nearby information of a coding unit) [Han: para. 0218; Fig. 4]; (i.e. entropy encoding according to CABAC is performed) [Han: para. 0022]; (i.e. encoding information from the bitstream) [Han: para. 0294]; (i.e. flag may be 0 or 1) [Han: para. 0184]) by switching an arithmetic encoding process that uses contexts ((i.e. entropy encoding according to CABAC is performed) [Han: para. 0022]; (i.e. The coding unit determiner 1420 may perform entropy encoding according to context-based adaptive binary arithmetic coding (CABAC) using context information of nearby information of a coding unit) [Han: para. 0218]) and a bypass decoding process that does not use contexts ((i.e. The coding unit determiner 1420 may perform entropy encoding according to context-based adaptive binary arithmetic coding (CABAC) using context information of nearby information of a coding unit. When the coding unit determiner 1420 independently performs the entropy encoding in the coding unit level, context information of the nearby information encoded before the current coding unit from among the nearby information of the current coding unit may not be referred to in some cases) [Han: para. 0218; Fig. 29] (i.e. arithmetic processors capable of performing independent encoding on coding units exist) [Han: para. 0227]) based on a position of the binary values in a binary sequence corresponding to the partition type information,wherein:
in a case that the coding block size is equal to an 8x8 size (i.e. a coding unit of 8x8) [Han: para. 0114], the partition type for an intra mode (i.e. an intra mode with respect to the image data in the spatial domain) [Han: para. 0124] is comprised of a 2Nx2N type and a NxN type (i.e. a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114 – Notes: 2Nx2N = 2*4x2*4, and NxN = 4x4], in a case that a coding block size is equal to an 8x8 size (i.e. a coding unit of 16x16 may be split into partitions of 16x16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114], the partition type for an inter mode comprised of a 2Nx2N type, a 2NxN type and a Nx2N type ((i.e. an inter mode may be performed on the partitions having the sizes of 2N_0x2N_0, N_0x2N_0, 2N_0xN_0, and N_0xN_0) [Han: para. 0151; Table 1]; (i.e. a coding unit of 16x16 may be split into partitions of 16x 16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114]; (i.e. the partitions of the prediction unit 910 may include asymmetrical partitions) [Han: para. 0079]; (i.e. partitions obtained by asymmetrically splitting the height or width of the prediction unit (such as 1:n or n:1), partitions that are obtained by geometrically splitting the prediction unit, and partitions having arbitrary shapes) [Han: para. 0079]),  in a case that the coding block size is equal to an 8x8 size (i.e. a coding unit of 16x16 may be split into partitions of 16x16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114], the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type and a nx2N type ((i.e. a coding unit of 16x16 may be split into partitions of 16x 16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114]; (i.e. the partitions of the prediction unit 910 may include asymmetrical partitions) [Han: para. 0079]; (i.e. partitions obtained by asymmetrically splitting the height or width of the prediction unit (such as 1:n or n:1), partitions that are obtained by geometrically splitting the prediction unit, and partitions having arbitrary shapes) [Han: para. 0079]), in a case that the coding block size is equal to a 64x64 size, a 32x32 size or a16x16 size (i.e. A coding unit of 64x64 may be split into partitions of 64x64, 64x32, 32x64, or 32x32, and a coding unit of 32x32 may be split into partitions of 32x32, 32x16, 16x32, or 16x16) [Han: para. 0114], the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type, a Nx2N type (i.e. A coding unit of 64x64 may be split into partitions of 64x64, 64x32, 32x64, or 32x32, and a coding unit of 32x32 may be split into partitions of 32x32, 32x16, 16x32, or 16x16, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4 ) [Han: para. 0114] and asymmetric partition types including a 2NxnU type, a 2NxnD type, a nLx2N type and a nRx2N type (i.e. asymmetrical partition types having sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N, which are obtained by asymmetrically splitting the height or the width of the prediction unit) [Han: para. 0171], 
in a case that the coding block size is equal to a first size (i.e. coding units having sizes , one binary value (i.e. flag may be 0 or 1) [Han: para. 0184] in the binary sequence (i.e. flag is not limited to 1 bit) [Han: para. 0180] corresponding to the partition type information (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103] is encoded by using the arithmetic decoding process (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109] that uses a first context (i.e. to context-based adaptive binary
arithmetic coding (CABAC) using context information of nearby information of a coding unit) [Han: para. 0218], and in a case that the coding block size is greater than the first size (i.e. a coding unit having a size of, for example, 32x32, 64x64, 128x128, 256x256, or the like, which is larger than a related art macroblock having a size of 8x8 or 16x16) [Han: para. 0226], one binary value (i.e. flag may be 0 or 1) [Han: para. 0184] in the binary sequence (i.e. flag is not limited to 1 bit) [Han: para. 0180] corresponding to the partition type information (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103] is encoded by using the arithmetic encoding process ((i.e. context information of an adjacent coding unit may not be referenced by the current coding unit ) [Han: para. 0244]; (i.e. the video encoding apparatus 100 may select a coding unit for encoding the image data and a data unit different from the coding unit so as to perform the prediction encoding on the image data in the coding unit) [Han: para. 0077]; (i.e. Transformation or inverse transformation is performed on image data of the coding unit 1052 in the transformation units 1070 in a data unit that is smaller than the coding unit 1052. Also, the coding units 1014, 1016, 1022, 1032, 1048, 1050, and 1052 of the transformation units 1070 are different from those of the prediction units 1060 in terms of sizes and shapes) [Han: para. 0166]) that uses a second context ((i.e. context information of an adjacent coding unit may not be referenced by the current coding unit ) [Han: para. 0244]; (i.e. Transformation or inverse transformation is performed on image data of the coding unit 1052 in the transformation units 1070 in a data unit that is smaller than the coding unit 1052. Also, the coding units 1014, 1016, 1022, 1032, 1048, 1050, and 1052 of the transformation units 1070 are different from those of the prediction units 1060 in terms of sizes and shapes) [Han: para. 0166]; ((i.e. The coding unit determiner 1420 may search for information about a reference possibility of the adjacent coding unit so as to search for the reference information of the current coding unit for inter prediction. When the coding unit determiner 1420 independently performs inter prediction in the coding unit level, a motion vector between the adjacent coding unit and the current coding unit may be predicted based on a changed reference possibility from among the reference possibilities of the nearby information of the current coding unit, if the reference information of the current coding unit is not about the previous coding unit encoded before the current coding unit.) [Han: para. 0216]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145]; (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]).
Han does not explicitly disclose the following claim limitations (Emphasis Added).
An image encoding device for encoding image data, the image encoding device comprising: a PU information encoding circuitry that encodes a partition type information, specifying a partitioning pattern of a current coding unit, by using a coding block size, wherein the coding block size is defined by using a split coding unit flag specifying whether a coding tree block is split into coding blocks with half horizontal and vertical size and derives a partition type from the partition type information; andan encoding circuitry that encodes each of binary values by switching an arithmetic encoding process that uses contexts and a bypass encoding process that does not use contexts based on a position of the binary values in a binary sequence corresponding to the partition type information,wherein:
in a case that the coding block size is equal to an 8x8 size, the partition type for an intra mode is comprised of a 2Nx2N type and a NxN type,  in a case that the coding block size is equal to an 8x8 size, the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type and a Nx2N type, in a case that the coding block size is equal to a 64x64 size, a 32x32 size or a16x16 size, the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type, a Nx2N type and asymmetric partitionAttorney Docket No.: 1248-1484PUS3 - 215 -types including a 2NxnU type, a 2NxnD type, a nLx2N type and a nRx2N type, in a case that the coding block size is equal to a first size, one binary value in the binary sequence corresponding to the partition type information is decoded by using the arithmetic decoding process that uses a first context, and in a case that the coding block size is greater than the first size, one binary value in the binary sequence corresponding to the partition type information is decoded by using the arithmetic decoding process that uses a second context.   
However, in the same field of endeavor Marpe further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. the regular coding engine 118 arithmetically encodes, in step 322, the syntax element into the bit stream 124 by using the current probability state of the context model as indexed by ctxidx) [Marpe: para. 0105; Fig. 8] ; (i.e. the context modeler 112 drives the arithmetical coding stage 100c to generate a sequence of bits as a coded representation of the bins input in context modeller 112 by switch 113 according to the switched bit value probability distribution estimations as indicated by the context modeller 112) [Marpe: para. 0057]; (i.e. a bin string is a sequence of bins or binary decisions) [Marpe: para. 0051]) by switching an arithmetic encoding process that uses contexts ((i.e. for each bin of a bin string the context modeling, i.e., the assignment of a context variable, generally depends on the to be processed data type or sub-data type, the precision of the binary decision inside the bin string as well as the values of previously coded syntax elements or bins) [Marpe: para. 0175]; (i.e. the context modeler 112 drives the arithmetical coding stage 100c to generate a sequence of bits as a coded representation of the bins input in context modeller 112 by switch 113 according to the switched bit value probability distribution estimations as indicated by the context modeller 112) [Marpe: para. 0057]; (i.e. a bin string is a sequence of bins or binary decisions) [Marpe: para. 0051]) and a bypass encoding process that does not use contexts ((i.e. the context modeler 112 drives the arithmetical coding stage 100c to generate a sequence of bits as a coded representation of the bins input in context modeller 112 by switch 113 according to the switched bit value probability distribution estimations as indicated by the context modeller 112) [Marpe: para. 0057]; (i.e. a bin string is a sequence of bins or binary decisions) [Marpe: para. 0051]; (i.e. The function of switch 113 is to pass the bits or bins of the bin sequence at binarization stage output 108 to either the context modeller 112 or to a bypass coding input terminal 116 of stage 100c, thereby bypassing context modeller 112) [Marpe: para. 0054]; (i.e. A bypass branch is provided, which includes an arithmetic encoder, which is also called the bypass coding engine. The bypass coding engine is operative to arithmetically encode the input bin values. Contrary to the regular coding engine, the bypass coding engine is not an adaptive coding engine but works preferably with a fixed probability model without any context adaption. A selection of the two branches can be obtained by means of switches. The binarizer device is operative to binarize non-binary valued syntax elements for obtaining a bin string, i.e., a string of binary values. In case the syntax element is already a binary value syntax element, the binarizer is bypassed.) [Marpe: para. 0154] ; (i.e. These bins are fed to the bypass-coding input terminal 116 and are binary arithmetically coded by use of an equi-probable probability estimation, which is constant and, therefore, needs no adaption or updating overhead) [Marpe: para. 0055]) based on a position of the binary values in a binary sequence corresponding to the partition type information, 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Han with Marpe to include a bypass mode and to code at least two bits as a binary sequence that indicate the partition type and the position relation between the nearby partitions.  

Han and Marpe however do not explicitly disclose the following claim limitations (Emphasis Added).
an encoding circuitry that encodes each of binary values by switching using an arithmetic encoding process that uses contexts and a bypass encoding process that does not use contexts based on a position of the binary values in a binary sequence corresponding to the partition type information,
However, in the same field of endeavor Otsuka further discloses the deficient claim limitation as follows:
an encoding circuitry that encodes each of binary values by switching using an arithmetic encoding process that uses contexts and a bypass encoding process that does not use contexts based on a position of the binary values in a binary sequence (i.e. In cases where the symbol data position representing value binidx is not greater than 14, which are indicated by a thick frame in FIG. 7, the normal arithmetic coding mode is selected. On the other hand, in cases where the symbol data position representing value binidx is not less than 15, the bypass arithmetic coding mode is selected) [Otsuka: col. 4, line 51-56] 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Han and Marpe with Otsuka to use a normal context mode when the binIdx is within a certain range, such as from 1-14, and switches to the bypass mode when the binIdx is far away since the binary value in this case is not relevant with the context mode.  


Regarding claim 4, Han meets the claim limitations as follow. 
An image decoding method (i.e. a video decoding method) [Han: para. 0007] for decoding encoded image data ((i.e. the image data decoder 230 may decode the encoded image) [Han: para. 0106]; (i.e. a decoder which decodes at least one coding unit according to coded depth of each maximum coding unit of the encoded video data, based on the information indicating independent decoding of the data unit and the information about the coded depth and the encoding mode according to maximum coding units) [Han: para. 0024]; (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]), the image decoding method (i.e. a video decoding method) [Han: para. 0007] including:
decoding a partition type information ((i.e. the image data decoder 230 may decode the encoded image data based on the extracted information about the partition type) [Han: para. 0106]; (i.e.  determines a partition type in a prediction unit) [Han: para. 0085]), specifying a partitioning pattern of a current coding unit (((i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]; (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145])), by using a coding block size (i.e. a coding unit of 16x16 may be split into partitions of 16x16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114], wherein the coding block size is defined by using a split coding unit flag ((i.e. split information (TU size flag)) [Han: para. 0178]; (i.e. information may include split information about a coding unit, information about a partition type, information about a prediction mode, and information about a size of a transformation unit) [Han: para. 0167] specifying whether a coding tree block is split into coding blocks (i.e. Split information may be used to indicate a change of a depth. The split information indicates whether a coding unit of a current depth is split into coding units of a lower depth) [Han: para. 0149] with half horizontal and vertical size ((i.e. If split information of the transformation unit is 1, the transformation units may be obtained by splitting the current coding unit. Also, if a partition type of the current coding unit having the size of 2N x2N is a symmetrical partition type, a size of a transformation unit may be NxN) [Han: para. 0172]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit. For example, a current coding unit CU 0 having a size of 2N x2N may be split into any one of a partition 802 having a size of 2Nx2N, a partition 804 having a size of 2NxN, a partition 806 having a size of Nx2N, and a partition 808 having a size of NxN) [Han: para. 0145]); deriving (i.e. decode) [Han: para. 0109] the partition type from a partition type information (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]; and decoding ((i.e. the image data decoder 230 may decode the encoded image) [Han: para. 0106]; (i.e. decoding according to context-based adaptive binary arithmetic coding) [Han: para. 0015]) each of binary values ((i.e. decoding according to context-based adaptive binary arithmetic coding) [Han: para. 0015]; (i.e. flag may be 0 or 1) [Han: para. 0184]) by switching an arithmetic decoding process that uses contexts ((i.e. entropy decoding according to context based adaptive binary arithmetic coding (CABAC)) [Han: para. 0015]; (i.e. The coding unit determiner 1420 may perform entropy encoding according to context-based adaptive binary arithmetic coding (CABAC) using context information of nearby information of a coding unit) [Han: para. 0218]) and a bypass decoding process that does not use contexts ((i.e. When the decoder 1530 performs independent entropy decoding according to CABAC in the coding unit level, context information of an adjacent coding unit may not be referenced by the current coding unit, if the current nearby information of the current coding unit may not be referenced) [Han: para. 0244]; (i.e. arithmetic processors capable of performing independent encoding on coding units exist) [Han: para. 0227]) based on a position of the binary values in a binary sequence corresponding to the partition type information ((i.e. the image data decoder 230 may decode the encoded image data based on the extracted information about the partition type) [Han: para. 0106]; (i.e.  determines a partition type in a prediction unit) [Han: para. 0085]), wherein:
in a case that a coding block size is equal to an 8x8 size (i.e. a coding unit of 8x8) [Han: para. 0114], the partition type for an intra mode (i.e. an intra mode with respect to the image data in the spatial domain) [Han: para. 0124] is comprised of a 2Nx2N type and a NxN type (i.e. a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114 – Notes: 2Nx2N = 2*4x2*4, and NxN = 4x4], in a case that a coding block size is equal to an 8x8 size (i.e. a coding unit of 16x16 may be split into partitions of 16x16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114], the partition type for an inter mode comprised of a 2Nx2N type, a 2NxN type and a nx2N type ((i.e. a coding unit of 16x16 may be split into partitions of 16x 16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114]; (i.e. the partitions of the prediction unit 910 may include asymmetrical partitions) [Han: para. 0079]; (i.e. partitions obtained by asymmetrically splitting the height or width of the prediction unit (such as 1:n or n:1), partitions that are obtained by geometrically splitting the prediction unit, and partitions having arbitrary shapes) [Han: para. 0079]),  in a case that the coding block size is equal to an 8x8 size (i.e. a coding unit of 16x16 may be split into partitions of 16x16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114], the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type and a Nx2N type ((i.e. an inter mode may be performed on the partitions having the sizes of 2N_0x2N_0, N_0x2N_0, 2N_0xN_0, and N_0xN_0) [Han: para. 0151; Table 1]; (i.e. a coding unit of 16x16 may be split into partitions of 16x 16, 16x8, 8x16, or 8x8, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4) [Han: para. 0114]; (i.e. the partitions of the prediction unit 910 may include asymmetrical partitions) [Han: para. 0079]; (i.e. partitions obtained by asymmetrically splitting the height or width of the prediction unit (such as 1:n or n:1), partitions that are obtained by geometrically splitting the prediction unit, and partitions having arbitrary shapes) [Han: para. 0079]), in a case that the coding block size is equal a 64x64 size, a 32x32 size or a16x16 size (i.e. A coding unit of 64x64 may be split into partitions of 64x64, 64x32, 32x64, or 32x32, and a coding unit of 32x32 may be split into partitions of 32x32, 32x16, 16x32, or 16x16) [Han: para. 0114], the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type, a Nx2N type (i.e. A coding unit of 64x64 may be split into partitions of 64x64, 64x32, 32x64, or 32x32, and a coding unit of 32x32 may be split into partitions of 32x32, 32x16, 16x32, or 16x16, and a coding unit of 8x8 may be split into partitions of 8x8, 8x4, 4x8, or 4x4 ) [Han: para. 0114] and asymmetric partition types including a 2NxnU type, a 2NxnD type, a nLx2N type and a nRx2N type (i.e. asymmetrical partition types having sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N, which are obtained by asymmetrically splitting the height or the width of the prediction unit) [Han: para. 0171], 
in a case that the coding block size is equal to a first size (i.e. coding units having sizes , one binary value (i.e. flag may be 0 or 1) [Han: para. 0184] in the binary sequence (i.e. flag is not limited to 1 bit) [Han: para. 0180] corresponding to the partition type information (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103] is decoded by using the arithmetic decoding process (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109] that uses a first context (i.e. to context-based adaptive binary
arithmetic coding (CABAC) using context information of nearby information of a coding unit) [Han: para. 0218], and in a case that the coding block size is greater than the first size (i.e. a coding unit having a size of, for example, 32x32, 64x64, 128x128, 256x256, or the like, which is larger than a related art macroblock having a size of 8x8 or 16x16) [Han: para. 0226], one binary value (i.e. flag may be 0 or 1) [Han: para. 0184] in the binary sequence (i.e. flag is not limited to 1 bit) [Han: para. 0180] corresponding to the partition type information (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103] is decoded by using the arithmetic decoding process (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109] that uses a second context ((i.e. context information of an adjacent coding unit may not be referenced by the current coding unit ) [Han: para. 0244]; (i.e. Transformation or inverse transformation is performed on image data of the coding unit 1052 in the transformation units 1070 in a data unit that is smaller than the coding unit 1052. Also, the coding units 1014, 1016, 1022, 1032, 1048, 1050, and 1052 of the transformation units 1070 are different from those of the prediction units 1060 in terms of sizes and shapes) [Han: para. 0166]; (i.e. the image data decoder 230 may decode encoded data of at least one coding unit corresponding to the each coded depth in the current maximum coding unit by using at least one of the information about the partition type of the prediction unit, the prediction mode, and the size of the transformation unit for each coding unit corresponding to the coded depth, and output the image data of the current maximum coding unit) [Han: para. 0109]; (i.e. The information 800 about the partition type is information about a shape of a partition obtained by splitting a prediction unit of a current coding unit, wherein the partition is a data unit for prediction encoding the current coding unit) [Han: para. 0145]; (i.e. information about at least one of a partition type of a corresponding coding unit) [Han: para. 0103]). 
Han does not explicitly disclose the following claim limitations (Emphasis Added).
An image decoding method for decoding encoded image data, the image decoding method including: decoding a partition type information, specifying a partitioning pattern of a current coding unit, by using a coding block size, wherein the coding block size is defined by using a split coding unit flag specifying whether a coding tree block is split into coding blocks with half horizontal and vertical size; deriving a partition type from the partition type information; anddecoding each of binary values by switching using an arithmetic decoding process that uses contexts and a bypass decoding process that does not use contexts based on a position of the binary values in a binary sequence corresponding to the partition type information, wherein:
in a case that the coding block size is equal to an 8x8 size, the partition type for an intra mode is comprised of a 2Nx2N type and a NxN type, in a case that the coding block size is equal to an 8x8 size, the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type and a Nx2N type, in a case that the coding block size is equal to a 64x64 size, a 32x32 size or a16x16 size, the partition type for an inter mode is comprised of a 2Nx2N type, a 2NxN type, a Nx2N type and asymmetric partition types including a 2NxnU type, a 2NxnD type, a nLx2N type and a nRx2N type, in a case that the coding block size is equal to a first size, one binary value in a binary sequence corresponding to the partition type information is decoded by using the arithmetic decoding process that uses a first context, and in a case that the coding block size is greater than the first size, one binary value in the binary sequence corresponding to the partition type information is decoded by using the arithmetic decoding process that uses a second context.
However, in the same field of endeavor Marpe further discloses the claim limitations and the deficient claim limitations, as follows:
decoding each of binary values by switching using an arithmetic decoding process that uses contexts ((i.e. the context modeler 112 drives the arithmetical coding stage 100c to generate a sequence of bits as a coded representation of the bins input in context modeller 112 by switch 113 according to the switched bit value probability distribution estimations as indicated by the context modeller 112) [Marpe: para. 0057]; (i.e. a bin string is a sequence of bins or binary decisions) [Marpe: para. 0051]) and a bypass decoding process that does not use contexts ((i.e. the context modeler 112 drives the arithmetical coding stage 100c to generate a sequence of bits as a coded representation of the bins input in context modeller 112 by switch 113 according to the switched bit value probability distribution estimations as indicated by the context modeller 112) [Marpe: para. 0057]; (i.e. a bin string is a sequence of bins or binary decisions) [Marpe: para. 0051]; (i.e. The function of switch 113 is to pass the bits or bins of the bin sequence at binarization stage output 108 to either the context modeller 112 or to a bypass coding input terminal 116 of stage 100c, thereby bypassing context modeller 112) [Marpe: para. 0054]; (i.e. A bypass branch is provided, which includes an arithmetic encoder, which is also called the bypass coding engine. The bypass coding engine is operative to arithmetically encode the input bin values. Contrary to the regular coding engine, the bypass coding engine is not an adaptive coding engine but works preferably with a fixed probability model without any context adaption. A selection of the two branches can be obtained by means of switches. The binarizer device is operative to binarize non-binary valued syntax elements for obtaining a bin string, i.e., a string of binary values. In case the syntax element is already a binary value syntax element, the binarizer is bypassed.) [Marpe: para. 0154] based on a position of the binary values in a binary sequence corresponding to the partition type information, 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Han with Marpe to include a bypass mode and to code at least two bits as a binary sequence that indicate the partition type and the position relation between the nearby partitions.  
Therefore, the combination of Han and Marpe will enable the system to perform a fast arithmetic encoding/decoding and also improves the efficiency of the video compression [Marpe: para. 0170].
Han and Marpe however do not explicitly disclose the following claim limitations (Emphasis Added).
decoding each of binary values by switching using an arithmetic decoding process that uses contexts and a bypass decoding process that does not use contexts based on a position of the binary values in a binary sequence corresponding to the partition type information,
However, in the same field of endeavor Otsuka further discloses the deficient claim limitation as follows:
decoding each of binary values by switching using an arithmetic decoding process that uses contexts and a bypass decoding process that does not use contexts based on a position of the binary values in a binary sequence (i.e. In cases where the symbol data position representing value binidx is not greater than 14, which are indicated by a thick frame in FIG. 7, the normal arithmetic coding mode is selected. On the other hand, in cases where the symbol data position representing value binidx is not less than 15, the bypass arithmetic coding mode is selected) [Otsuka: col. 4, line 51-56] 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Han and Marpe with Otsuka to use a normal context mode when the binIdx is within a certain range, such as from 1-14, and switches to the bypass mode when the binIdx is far away since the binary value in this case is not relevant with the context mode.  
Therefore, the combination of Han and Marpe with Otsuka will enable the system to perform a fast arithmetic encoding/decoding and also improves the efficiency of the video compression [Otsuka: col. 4, line 1-14; -1251-64; Figs. 7, 9].                                                                                                                                                                                        

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488